Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 1 of 12




                                                      Exhibit L




                                                                               0144
Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 2 of 12




                                                                               0145
Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 3 of 12




                                                                               0146
Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 4 of 12




                                                                               0147
Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 5 of 12




                                                                               0148
Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 6 of 12




                                                                               0149
Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 7 of 12




                                                                               0150
Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 8 of 12




                                                                               0151
Case 19-05006   Doc 37-11    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 9 of 12




                                                                               0152
Case 19-05006   Doc 37-11     Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 10 of 12




                                                                                0153
Case 19-05006   Doc 37-11     Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 11 of 12




                                                                                0154
Case 19-05006   Doc 37-11     Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit L Page 12 of 12




                                                                                0155
